                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                              CLARKSBURG

DANIEL SKELLEY,

            Plaintiff,


v.                                          Civ. Action No. 1:19-CV-2


FEDEX CORPORATE SERVICES, INC., and
FEDEX GROUND PACKAGE SYSTEM, INC.,

            Defendants.


     MEMORANDUM OPINION AND ORDER GRANTING MOTION TO DISMISS
         BY FEDEX GROUND PACKAGE SYSTEM, INC. [ECF NO. 4]

     Pending before the Court is Defendant FedEx Ground Package

System, Inc.’s Motion to Dismiss Plaintiff’s Complaint Pursuant to

Rule 12(B)(6) [ECF No. 4]. The Motion is now fully briefed and

ripe for consideration. On April 23, 2019, the Court held a hearing

on the Motion. For the reasons discussed below and the reasons

listed by the Court at the hearing, the Court GRANTS the Motion.

                              I.   BACKGROUND

     The following facts are drawn from the Complaint. For purposes

of the Motion to Dismiss filed by FedEx Ground Package System,

Inc. [ECF No. 4], they are regarded as true.

     Plaintiff    Daniel   Skelley   (“Skelley”)      filed   a   one-count

complaint   against   FedEx    Corporate   Services    (“FedEx    Corporate

Services”) and FedEx Ground Package System, Inc. (“FedEx Ground”),
SKELLEY V. FEDEX ET AL.                                               1:19-CV-2

        MEMORANDUM OPINION AND ORDER GRANTING MOTION TO DISMISS
            BY FEDEX GROUND PACKAGE SYSTEM, INC. [ECF NO. 4]

alleging wrongful discharge under Harless v. First National Bank

of Fairmont, 246 S.E.2d 270 (1978). See Compl. at ¶ 4(a). 1 FedEx

Corporate Services and FedEx Ground are separate subsidiaries of

FedEx Corporation. ¶ 10. In 1997, Skelley was hired by Roadway

Package System, Inc. (known as “RPS”), which was acquired by FedEx

in 1998. ¶ 15. Skelley eventually became an employee of FedEx

Corporate      Services    and   remained   employed     by   FedEx   Corporate

Services from 2005 to 2016. ¶ 13, 15. In 2005, Skelley took over

responsibility for a “significant customer” called Your Kentucky

Tobacco Resource, Inc. (“YKTR”). ¶ 17. FedEx Corporate Services

and FedEx Ground had shipped cigarettes for YKTR since 2002. Id.

        In the early 2000s, New York City and New York State (the

“New York Plaintiffs”), along with the New York Attorney General,

were investigating companies -- including FedEx -- for violations

of cigarette excise tax laws. ¶ 34. The New York Plaintiffs had

imposed an excise tax on cigarettes possessed for sale or use in

the State or City of New York. ¶¶ 27–33. It was illegal for

cigarette retailers to ship cigarettes directly to consumers. Id.

        Around 2005 and 2006, Skelley began to inquire within the

FedEx organization about the propriety of shipping cigarettes for

YKTR in light of legal issues facing FedEx and other common



1   The Complaint is located at ECF No. 3-1 in CM/ECF.

                                        2
SKELLEY V. FEDEX ET AL.                                           1:19-CV-2

     MEMORANDUM OPINION AND ORDER GRANTING MOTION TO DISMISS
         BY FEDEX GROUND PACKAGE SYSTEM, INC. [ECF NO. 4]

carriers. ¶ 18. In February 2006, FedEx entered into an Assurance

of Compliance (“AOC”) with the New York Attorney General, agreeing

to a number of terms, including compliance with New York laws

moving forward. ¶ 36. In response to Skelley’s inquiries within

FedEx, he was told that as long as FedEx Corporate Services

complied   with   the     FedEx    “tariff,”   the    shipments   would   be

acceptable. ¶ 18.

     In    December     2013,     law   enforcement   officers    discovered

evidence that YKTR was illegally shipping packages to consumers in

New York via FedEx. ¶ 41. The city of New York then filed a lawsuit

against FedEx, alleging violations of federal laws, state laws,

and later, via amendment, breach of the AOC. ¶ 42. By 2016, the

New York Plaintiffs had filed a series of lawsuits (starting in

2013) against FedEx Ground, seeking hundreds of millions of dollars

in damages, over the alleged illegal shipment of cigarettes by

FedEx Ground. ¶ 58.

     In 2016, management at FedEx Corporate Services informed

Skelley that the New York Plaintiffs wanted to depose him. ¶¶ 60,

62. He was instructed to meet with two in-house FedEx lawyers in

Pittsburgh to “prepare” for the deposition. Id. On October 11,

2016, Skelley met with the lawyers and told them the following:

           •   that Skelley had inherited the YKTR account
               in 2005;


                                        3
SKELLEY V. FEDEX ET AL.                                     1:19-CV-2

     MEMORANDUM OPINION AND ORDER GRANTING MOTION TO DISMISS
         BY FEDEX GROUND PACKAGE SYSTEM, INC. [ECF NO. 4]

          •   that FedEx Corporate Services and FedEx
              Ground were shipping cigarettes for YKTR;

          •   that YKTR told Skelley it was shipping only
              to legally authorized customers;

          •   that Skelley had received minimal guidance
              on dealing with these issues; and

          •   that Skelley had made inquiries within the
              company about what, if anything, needed to
              be done to manage the account differently
              in light of the legal issues facing FedEx.

¶ 63.

     Skelley was fired on November 22, 2016. ¶¶ 70–72. The only

explanation he received was that it had something to do with the

YKTR account. ¶ 72. Skelley was told that the reasons for the

termination could not be explained due to the pending lawsuit by

the New York Plaintiffs. Id. Skelley argues that he was qualified

for his position, that he had been performing his duties according

to his employer’s expectations, and that he had been performing

his duties in a satisfactory manner. ¶¶ 83–84. He believes he was

wrongfully discharged because of what he said at the meeting in

Pittsburgh. ¶ 87. He believes the Defendants were fearful of

Skelley’s incriminating testimony about them in the New York

lawsuit. Id. Furthermore, he believes he was wrongfully discharged

for inquiring about an employer’s potentially breaking the law.




                                 4
SKELLEY V. FEDEX ET AL.                                          1:19-CV-2

     MEMORANDUM OPINION AND ORDER GRANTING MOTION TO DISMISS
         BY FEDEX GROUND PACKAGE SYSTEM, INC. [ECF NO. 4]

¶ 91.   As   such,   Skelley   asserts   a   Harless   claim   for   wrongful

discharge against both FedEx Corporate Services and FedEx Ground.

                         II.   STANDARD OF REVIEW

     Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

a defendant to move for dismissal upon the ground that a complaint

does not “state a claim upon which relief can be granted.” In

ruling on a motion to dismiss, a court “must accept as true all of

the factual allegations contained in the complaint.” Anderson v.

Sara Lee Corp., 508 F.3d 181, 188 (4th Cir. 2007) (quoting Erickson

v. Pardus, 551 U.S. 89, 94 (2007)). A court is “not bound to accept

as true a legal conclusion couched as a factual allegation.”

Papasan v. Allain, 478 U.S. 265, 286 (1986).

     A court should dismiss a complaint if it does not contain

“enough facts to state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

Plausibility exists “when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). A motion to dismiss “does not resolve

contests surrounding the facts, the merits of a claim, or the

applicability of defenses.” Republican Party of N.C. v. Martin,

980 F.2d 942, 952 (4th Cir. 1992).



                                     5
SKELLEY V. FEDEX ET AL.                                           1:19-CV-2

      MEMORANDUM OPINION AND ORDER GRANTING MOTION TO DISMISS
          BY FEDEX GROUND PACKAGE SYSTEM, INC. [ECF NO. 4]

                              III. DISCUSSION

      FedEx Ground believes the claim against it should be dismissed

because only employers can be held liable under Harless, and FedEx

Corporate Services -- not FedEx Ground -- was Skelley’s employer.

In response, Skelley argues that FedEx Ground can be liable under

Harless because FedEx Ground carried significant weight with the

discharge. Skelley argues that because Harless is a tort claim,

tort principles such as aiding and abetting can and should apply.

He believes this is consistent with principles of interpretation

under the West Virginia Human Rights Act and Title VII of the Civil

Rights Act of 1964.

      Because this Court is sitting in diversity jurisdiction, it

applies West Virginia law. 2 In Harless v. First National Bank, 246

S.E.2d 270 (W. Va. 1978), the Supreme Court of Appeals of West

Virginia (the “Supreme Court of Appeals”) created an exception to

the general principles governing at will employment when it found

the following:

            [T]he rule giving the employer the absolute
            right to discharge an at will employee must be
            tempered by the further principle that where
            the employer’s motivation for the discharge
            contravenes some substantial public policy


2 See Volvo Constr. Equip. N. Am. v. CLM Equip. Co., Inc., 386 F.3d 581, 599–
600 (4th Cir. 2004) (citing Erie R.R. Co. v. Tompkins, 304 U.S. 64, 79 (1938))
(“A federal court exercising diversity jurisdiction is obliged to apply the
substantive law of the state in which it sits.”).

                                      6
SKELLEY V. FEDEX ET AL.                                   1:19-CV-2

     MEMORANDUM OPINION AND ORDER GRANTING MOTION TO DISMISS
         BY FEDEX GROUND PACKAGE SYSTEM, INC. [ECF NO. 4]

          principle, then the employer may be liable to
          the employee for damages occasioned by the
          discharge.

Harless, 246 S.E.2d at 275. This cause of action has often been

characterized as a claim for retaliatory or wrongful discharge.

See Harless v. First Nat’l Bank, 289 S.E.2d 692, 694 (W. Va. 1982)

(commonly referred to as “Harless II”).

     Later, in Hurley v. Allied Chemical Corp., 262 S.E.2d 757 (W.

Va. 1980), the Supreme Court of Appeals found that an employment

relationship is necessary in order to assert a Harless claim:

          In Harless, we dealt with what may be termed
          the retaliatory discharge rule, where an at
          will employee is fired because he has
          exercised some substantial public right which
          his employer has attempted to frustrate or
          avoid. An essential ingredient for the cause
          of   action   is   an    existing  employment
          relationship between the parties. In the
          present case, Hurley did not occupy any
          employment status with Allied and, therefore,
          Harless is inapplicable.

Hurley, 262 S.E.2d at 759 (emphasis added). Finally, in Harless

II, the Supreme Court of Appeals that found a supervisor -- working

under the same employer -- could also be liable under Harless. See

Harless, 289 S.E.2d at 699. The court noted his “supervisory

position over the plaintiff” and “evidence that directly linked

him as an adversary in the central controversy.” Id.



                                7
SKELLEY V. FEDEX ET AL.                                                1:19-CV-2

       MEMORANDUM OPINION AND ORDER GRANTING MOTION TO DISMISS
           BY FEDEX GROUND PACKAGE SYSTEM, INC. [ECF NO. 4]

       Federal courts in West Virginia have noted that the Supreme

Court of Appeals has intentionally read Harless narrowly. See

Baisden v. CSC-PA, Inc., No. 2:08-cv-01375, 2010 WL 3910193, at *5

(S.D.W. Va. Oct. 1, 2010) (writing that “the West Virginia Supreme

Court of Appeals . . . has read Harless narrowly so as not to

‘unlock a Pandora’s box of litigation in the wrongful discharge

arena’”); see also Wiley v. Asplundh Tree Expert Co., 4 F.Supp.3d

840,   847   (S.D.W.   Va.    2014)   (stating       that   “[t]his    Court   has

previously    declined       to   recognize      a    new   type      of   Harless

claim . . . because      the      West       Virginia   Supreme       Court    has

interpreted Harless so narrowly”). The United States District

Court for the Southern District of West Virginia, in finding that

Harless claims do not extend to plaintiffs who are covered by

collective bargaining agreements, wrote that “[a]ny expansion of

the claim is best left to the West Virginia courts.” Fugate v.

Frontier W. Va., Inc., No. 2:17-cv-00559, 2017 WL 3065216, at *2

(S.D.W. Va. July 19, 2017). Finally, it is important to note that

“federal courts sitting in diversity rule upon state law as it

exists and do not surmise or suggest its expansion.” St. Paul Fire

& Marine Ins. Co. v. Jacobson, 48 F.3d 778, 783 (4th Cir. 1995).

       Considering Skelley’s argument in light of those principles,

this Court declines the opportunity to “expand” Harless liability



                                         8
SKELLEY V. FEDEX ET AL.                                               1:19-CV-2

      MEMORANDUM OPINION AND ORDER GRANTING MOTION TO DISMISS
          BY FEDEX GROUND PACKAGE SYSTEM, INC. [ECF NO. 4]

here. 3 A proper Harless claim, as the law currently stands, is

brought against an employer or an agent acting within the scope of

his or her employment under the auspices of the same employer. See

Hurley, 262 S.E.2d at 759 (“An essential ingredient for the cause

of action is an existing employment relationship between the

parties.”);    see    also   Harless    II,   289     S.E.2d   at   699.   As   his

Complaint makes clear repeatedly, there is no dispute that FedEx

Corporate Services employed Skelley. Compl. at ¶¶ 7, 13, 15, 16,

19, 22, and 55. Thus, Skelley’s Harless claim is only properly

made against FedEx Corporate Services, not FedEx Ground or any

other entity.

      Skelley’s urging that this Court look to the West Virginia

Human Rights Act or so-called common law aiding and abetting is

likewise misplaced. Harless actions are common law claims, not

statutory claims. The Supreme Court of Appeals has yet to signal

its willingness to borrow statutory language from the Human Rights

Act (or any other statutory scheme for that matter) to extend

liability     for    Harless   claims       outside    the     employer-employee

relationship. Thus, this Court will not follow the path Skelley

urges.



3 “Expanding Harless liability” may be an understatement of Skelley’s position
as the Supreme Court of Appeals has been, in this Court’s view, quite clear
that Harless claims may only be asserted against a plaintiff’s employer and, in
certain circumstances, a supervisor working for the same entity.

                                        9
SKELLEY V. FEDEX ET AL.                                         1:19-CV-2

     MEMORANDUM OPINION AND ORDER GRANTING MOTION TO DISMISS
         BY FEDEX GROUND PACKAGE SYSTEM, INC. [ECF NO. 4]

     Furthermore, the Court finds Skelley’s argument that common

law aiding and abetting salvages his Harless claim against FedEx

Ground hollow. First, his Complaint contains no such cause of

action or theory of recovery. In addition, the Supreme Court of

Appeals has given no indication that such a theory would apply

under Harless. To date, other than the employer, the Supreme Court

of Appeals has only sanctioned Harless claims against supervisors

acting as agents of a mutual employer. See Hurley, 262 S.E.2d at

759; see also Harless II, 289 S.E.2d at 699. Without guidance to

the contrary from the Supreme Court of Appeals, this Court, sitting

in diversity, will not extend the current Harless law to the ends

Skelley suggests.

     The Court notes that its application of Harless and its

progeny   here   does   not   insulate   non-employers   from   liability

altogether. Other claims, such as civil conspiracy and tortious

interference, are available for a plaintiff seeking to hold a non-

employer liable for its alleged tortious participation in his or

her discharge where the cause of action against the employer does

not provide a potential avenue for relief. The Court is not

necessarily suggesting that those, or any other, claims are viable

in this case. It is merely suggesting that other causes of action

aside from Harless are available for plaintiffs who believe a

Harless-prohibited discharge also involved a non-employer, non-

                                    10
SKELLEY V. FEDEX ET AL.                                            1:19-CV-2

      MEMORANDUM OPINION AND ORDER GRANTING MOTION TO DISMISS
          BY FEDEX GROUND PACKAGE SYSTEM, INC. [ECF NO. 4]

supervisor tortfeasor. Further, today’s decision does not preclude

Skelley from seeking appropriate discovery from FedEx Ground in

this action.

                              IV.    CONCLUSION

      For the reasons stated above, FedEx Ground’s Motion [ECF No.

4]   is   GRANTED.   The   Court    DISMISSES   WITH   PREJUDICE   the   claim

asserted against FedEx Ground in the Complaint.

      It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to

counsel of record.

DATED: May 1, 2019.




                                     /s/ Thomas S. Kleeh
                                     THOMAS S. KLEEH
                                     UNITED STATES DISTRICT JUDGE




                                       11
